          Case 1:20-cv-02295-EGS Document 65 Filed 11/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                    Plaintiff,
                                                      Civil Docket No. 20-cv-2295 (EGS)
         v.

 UNITED STATES POSTAL SERVICE, et al.,


                    Defendants.



 DEFENDANTS’ STATUS UPDATE REGARDING THE PRINCETON POST OFFICE

       Pursuant to this Court’s November 1, 2020 Minute Order, Defendants respectfully provide

the following update regarding the Princeton Post Office:

       On October 30, 2020 the Marketing Manager for the South Florida District sent District

Manager Richard Fermo the video from Twitter of the delayed mail volumes at the Princeton

Station. Investigations were commenced promptly, and are on-going. The Office of the Inspection

General is investigating; Postal Inspectors are investigating; and management is investigating.

       To date, management has determined that a backlog of approximately 180,000 delayed

mail pieces (letters and flats) were discovered. Postal Service employees are working to deliver

this mail as quickly as possible. In addition to the 23 carrier compliment in the office, there are an

additional 35 craft employees and managers on-site sorting, casing, and delivering mail, including

18 additional carriers and members of the South Florida District leadership team. Of the 180,000

mail pieces in the Princeton Station, 47 ballots were found Friday, 10 Saturday, and 5 Sunday. No

additional ballots were found today. All ballots, with one exception, have been delivered. The

exception concerns a ballot mailed to a house in a new development that did not have a mail
         Case 1:20-cv-02295-EGS Document 65 Filed 11/02/20 Page 2 of 2




receptacle, and no one was in the home, so the ballot was returned to the Post Office. After multiple

attempts to effectuate delivery, the ballot was returned to sender.

       The Postal Service has committed additional staff to the facility to clear any backlog and

to address any other concerns.




Dated: November 2, 2020              Respectfully submitted,

                                     JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch

                                     /s/ Joseph E. Borson
                                     JOSEPH E. BORSON (Va. Bar No. 85519)
                                     KUNTAL CHOLERA
                                     ALEXIS ECHOLS
                                     DENA M. ROTH
                                     JOHN ROBINSON
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 514-1944
                                     Joseph.borson@usdoj.gov

                                     Attorneys for Defendants




                                                 2
